Citation Nr: 0838214	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  02-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than January 3, 2001 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION
 
Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1971 to 
April 1972 and from September 1973 to September 1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that granted service connection for PTSD, 
effective from January 13, 2001.  The veteran appealed the 
effective date assigned to the grant of service connection.  

In January 2004, the Board remanded the veteran's claim to 
the RO for further evidentiary development.  In March 2005, 
the RO awarded an effective date of January 3, 2001, for the 
grant of service connection and a total rating based upon 
individual unemployability due to service-connected 
disability.  

In June 2006, the Board remanded the veteran's claim to the 
RO to enable it to consider whether there was clear and 
unmistakable error (CUE) in an earlier rating decision that 
denied service connection for PTSD.  In a January 2007 rating 
decision, the RO found no CUE in the August 1990 rating 
decision that denied entitlement to service connection for 
PTSD.  He did not appeal.  As such, the Board will confine 
its consideration to the issue as set forth on the decision 
title page.

As noted in the Introduction to the Board's January 2004 
remand, in an October 2001 written statement, the veteran 
raised claims of entitlement to service connection for food 
poisoning, intestinal problems, back trauma, jungle rot, 
diarrhea, and anemia.  The Board referred these matters to 
the RO for appropriate action.  However, it does not appear 
that the RO has yet considered the veteran's claims and they 
are, again, referred to the RO for appropriate consideration 
and immediate adjudication.


FINDINGS OF FACT

1.  In an August 1990 rating decision, the RO denied 
entitlement to service connection for PTSD.  The September 
1990 notification of the RO's action was sent to the veteran 
at an address that was not his address of record because an 
incorrect zip code was used.

2.  In light of the veteran's October 1991 acknowledgment 
that his claim had been denied, VA's use of an incorrect zip 
code is insufficient to rebut the presumption of regularity, 
and the August 1990 RO decision is final.

3.  On January 3, 2001, the RO received the veteran's claim 
to reopen the issue of entitlement to service connection for 
post traumatic stress disorder.  Service connection for PTSD 
was granted effective January 3, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 3, 
2001 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103-5103A, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2002 & 
Supp 2008) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  While VA failed to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating decision 
in question, VA notified the veteran in February 2004 and 
June 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claim, and notice of what part VA will attempt to obtain.  He 
was provided of notice of how effective dates are determined 
in the July 2002 statement of the case.  In a January 2007 
supplemental statement of the case the claim was 
readjudicated.  Thus, any timing error was cured and rendered  
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal. 

II. Legal Analysis

The veteran contends that an effective date earlier than 
January 3, 2001 is warranted for his grant of service 
connection for PTSD.  In written statements in support of his 
claim he explained that he previously filed a claim for 
service connection in 1989 but never received notice of the 
RO's action on his claim.  He asserts that a more appropriate 
effective date for the grant of service connection for PTSD 
should be in October 1989, the date of his original claim for 
service connection.

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  A claim is 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2002); 
38 C.F.R. § 3.1(p) (2008).  The date of receipt shall be the 
date on which a claim, information or evidence was received 
at VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i) (2008).  In cases where the 
evidence is received after a final disallowance, the 
effective date is the date the new claim is reclaimed or the 
date entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(r), (q)(1)(ii).

As noted, the veteran said he previously applied for 
compensation benefits for PTSD.  A review of the record 
indicates that he filed a formal application (VA Form 21-526) 
in October 1989.  The veteran listed an address in Hoboken, 
New Jersey 07030, as his mailing address.  However, in a 
March 1990 written statement, the veteran listed, in part, 
Closter, New Jersey 07624, as his current mailing address.  
The Board takes administrative notice that these cities are 
separated by about 19 miles.  

In April 1990, the RO sent a letter to the veteran's Closter 
address, requesting that he submit the specifics of his 
alleged stressful events in service.  He did not respond.  In 
an August 1990 rating decision, the RO denied entitlement to 
service connection for PTSD.  The RO sent notification of the 
denial on September 27, 1990, to the veteran's Closter 
address, but listed his zip code as 07024.  The veteran did 
not appeal.

On October 8, 1991, the RO received correspondence from 
Senator Bill Bradley, dated October 4, 1991, on the veteran's 
behalf, that included the veteran's October 2, 1991 letter to 
Senator Bradley.  In his letter to Senator Bradley the 
appellant stated that "the government is currently denying 
me all of my military benefits" and he requested the 
Senator's assistance.  On October 16, 1991, the RO responded 
to Senator Bradley's inquiry, explaining that the veteran's 
claim had been denied and providing a copy of the September 
1990 notification.  A December 1991 report of contact 
confirmed that the Senator's office received the RO's October 
1991 letter and, later that month, the RO sent a letter to 
the Senator with the veteran's military records.

On January 3, 2001, the veteran filed a claim for service 
connection for PTSD and, on January 9, 2001, his service 
representative submitted a written statement with "new and 
material evidence" in conjunction with that claim.  In the 
August 2001 rating decision, the veteran's claim was 
evidently reopened and service connection was granted for 
PTSD.  The effective date assigned for the disability was 
January 13, 2001, later amended to January 3, 2001, the date 
of receipt of his claim to reopen.  38 C.F.R. § 3.400(r).  
The veteran argues that he never received notice of the 
August 1990 rating decision and, thus, the effective date for 
his service-connected PTSD should be October 1989, the date 
his initial claim was received by the RO.  

It is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut this "presumption of 
regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
The presumption of regularity applies to procedures at the 
RO, as well as to actions of the United States Postal 
Service.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Whether clear evidence exists to rebut the presumption of 
regularity is a question of law that the Court reviews de 
novo.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  
An "assertion of nonreceipt, standing alone, does not rebut 
the presumption of regularity in VA's mailing process."  
Jones v. West, 12 Vet. App. 98, 102 (1998). Instead, the 
clear evidence requirement mandates not only a declaration by 
the appellant of nonreceipt, but additional evidence to 
corroborate the appellant's declaration, such as an 
addressing error by VA that was consequential to delivery.  
Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001) 
("The purpose of an address is to supply information for 
delivery of mail to its intended destination. Hence, an 
address containing errors inconsequential to delivery is 
still proper.").

Use of an incorrect address for a claimant constitutes the 
"clear evidence" required to rebut the presumption of 
regularity.  Crain, 17 Vet. App. at 187-189 (finding the 
existence of clear evidence to rebut the presumption of 
regularity when the VA mailed a statement of the case to an 
incorrect ZIP code that was associated with a city located 
approximately 112 miles from the city corresponding to the 
correct ZIP code); but see Santoro v. Principi, 274 F. 3d. 
1366, 1370 (Fed.Cir. 2001) (finding use of wrong ZIP code 
inconsequential to delivery for purposes of 38 U.S.C. 
§ 7266(a) when veteran addressed his notice of appeal using 
the ZIP code for the Department of Veterans Affairs instead 
of this Court's ZIP code); see also Clarke v. Nicholson, 21 
130, 133 (1991 (per curiam order).

The Board acknowledges that the September 1990 notice letter 
of the August 1990 rating decision was sent using an 
incorrect zip code.  The Board notes, however, that the 
letter in question was sent to the same address the veteran 
listed on his March 1990 VA Form 8-526, and there is no 
evidence in the claims file indicating that either letter was 
returned to the RO due to an incorrect or incomplete address.  
There is also nothing in the record from the U.S. Postal 
Service to indicate that either letter was not properly 
delivered to the veteran's address.  

Moreover, in his October 2, 1991 letter to Senator Bradley, 
the veteran specifically stated that "the government is 
currently denying" him military benefits and, days later, 
the RO sent a letter to the Senator explaining that the 
veteran's claim was denied and enclosing a copy of the 
September 1990 notice letter.  A December 1991 report of 
contact indicates that the Senator's office received this 
information.  In light of the veteran's own language in his 
1991 letter to Senator Bradley it is evident that the veteran 
had at least constructive if not actual knowledge of the 
prior denial.  

Even assuming, arguendo, that the veteran did not receive 
notice of the RO's August 1990 denial of his claim, the 
applicable regulation dictates that the proper effective date 
is the later of the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(r), (q)(1)(ii).

In the present case there is no contention made by the 
veteran or his representative, nor does the record reflect, 
that the grant of service connection for PTSD was based upon 
a claim filed within the first year after he left active duty 
in 1972 (or 1976).  Moreover, the present appeal arose from 
the RO's  actions with regard to the veteran's reopened claim 
for service connection for PTSD, filed in 2001, with respect 
to which, after service connection for PTSD was granted, he 
sought entitlement to an earlier effective date.  Thus, the 
exception for claims filed shortly after service is not for 
application in the instant case.

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of January 3, 
2001, is the earliest effective date assignable for service 
connection for post traumatic stress disorder.  The date of 
receipt of the veteran's original claim seeking service 
connection for this disorder was more than one year after his 
separation from active duty.  Accordingly, the applicable 
regulation dictates that the effective date is the later of 
the date of receipt of the claim, or the date entitlement 
arose.

Further, the evidence shows that the August 1990 rating 
denied entitlement to service connection for post traumatic 
stress disorder on the basis that there was no evidence of a 
verifiable stressor.  While the August 2001 rating board, 
apparently on a difference of rating judgment, granted 
service connection on the basis that the veteran's military 
police duties alone was sufficient evidence of a stressful 
event, the sine qua non of establishing a claim of 
entitlement to service connection for post traumatic stress 
disorder is some corroboration of the alleged "stressors."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  While 
military police duties certainly can be stressful at times, 
military police duties are not combat duties, and a military 
police military occupational specialty is neither a combat 
specialty, or evidence of combat service.  Hence, without a 
verified stressor the 2001 grant may have been improvident.  
Cf. 38 C.F.R. § 3.304(f) (2001).  Still, regardless of the 
merits of the 2001 grant, in 1990, the RO properly denied 
entitlement to service connection for post traumatic stress 
disorder in the absence of some corroboration of the alleged 
"stressors."  

In sum, the veteran filed a claim for VA disability benefits 
for PTSD that was received by the RO in October 1989.  That 
claim was denied in an August 1990 rating decision on the 
basis of the lack of verifiable stressor in service.  In 
September 1990 the RO notified the veteran of the action 
taken on his claim.  The letter was sent to the veteran using 
an incorrect zip code.  In October 1991, the veteran stated 
that VA had denied his claim thus showing at least 
constructive knowledge of the August 1990 decision.  On 
January 3, 2001, the RO received the veteran's current claim, 
and in the August 2001 rating decision granted service 
connection for PTSD from January 3, 2001.

Under the facts presented here, January 3, 2001, and no 
earlier, is the earliest effective date that may be assigned 
for the grant of service connection for PTSD under the law.  
38 C.F.R. § 3.400.  

The claim for an effective date earlier than January 3, 2001 
for service connection for PTSD must be denied.


ORDER

An effective date earlier than January 3, 2001 for a grant of 
service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


